Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 20, 2016

The Court of Appeals hereby passes the following order:

A17D0048. TYRONE CORNELL GIBSON, JR. v. TRACY GIBSON.

      Tyrone Cornell Gibson, Jr. filed this application for discretionary appeal from
the trial court’s order denying his motion to enforce a settlement agreement in this
divorce case. The order also set a date for a final trial in the case. Because the case
remains pending below, the order that Tyrone Gibson wishes to appeal is
interlocutory in nature.1 See Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587,
589 (1) (408 SE2d 103) (1991). A party seeking appellate review of an interlocutory
order must follow the interlocutory application procedure set forth in OCGA § 5-6-34
(b), which includes obtaining a certificate of immediate review from the trial court.
See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996). OCGA § 5-6-35,
which governs the discretionary appeal procedure, does not excuse a party seeking
appellate review of an interlocutory order from complying with the additional
requirements of OCGA § 5-6-34 (b). See Bailey, supra. Tyrone Gibson’s failure to
follow the interlocutory appeal procedure deprives us of jurisdiction over this
application, which is therefore DISMISSED.




      1
       And because the order is interlocutory, this application does not fall within
the Supreme Court’s jurisdiction over divorce and alimony cases. See Egeland v.
Egeland, 279 Ga. 565 (619 SE2d 596) (2005).
Court of Appeals of the State of Georgia
                                     09/20/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.